SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

402
KA 15-02073
PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DARSHAWN T. JOHNSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (KIMBERLY F. DUGUAY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (Christopher S.
Ciaccio, J.), entered October 28, 2015. The order determined that
defendant is a level three risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Defendant appeals from an order determining that he
is a level three risk pursuant to the Sex Offender Registration Act
(Correction Law § 168 et seq.). To the extent that defendant contends
that County Court erred in calculating his risk level by improperly
assessing points for his history of substance abuse and his failure to
accept responsibility for his crime, we reject that contention (see
generally People v Cathy, 134 AD3d 1579, 1579; People v Noriega, 26
AD3d 767, lv denied 6 NY3d 713). Furthermore, the court properly
determined that defendant is a presumptive level three risk based upon
his prior felony conviction of a sex crime (see People v Walker, 146
AD3d 569, 569; People v Judd, 29 AD3d 431, 431, lv denied 7 NY3d 709).

     We have considered defendant’s further contention and conclude
that it is without merit.




Entered:    March 31, 2017                         Frances E. Cafarell
                                                   Clerk of the Court